DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 08/16/2022, Claim 10 has been cancelled, and Claims 1-9 and 11-20 are pending.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Daniel on 08/26/2022.
The application has been amended as follows:
***NOTE: all unlisted claims remain unchanged***
In the Claims:

Claim 11 (Currently Amended). The forceps of claim [[11]] 1, wherein the controller includes a sliding lever that controls an operation of the first operating wire.
	

REASONS FOR ALLOWANCE
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Dunbar (US Patent 549,904), Vennard (US Patent 3,794,044), and Essig (US Patent 5,279,548) does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claim 1,  which recite, inter alia "a first operating wire that is connected to the controller along a first end, and the plurality of grasping members along a second end; and a second operating wire that is connected to the controller along a first end, and the cord along a second end ".  The novelty of this invention is the first operating wire can be moved along the axial direction in the tube by operating the sliding lever, whereas the secondary operating wire can be moved along the axial direction in the tube by rotation of the knob (see instant Paragraph 0030).
The closest prior arts of record disclosed above teaches grasping forceps similar to that of Claims 1, however the prior art of record does not disclose the claimed first and second operating wires as claimed. 
Because none of the prior art documents of record teach a dual operation grasping forceps as recited in Claims 1-9 and 11-20, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 1-9 and 11-20 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771